Exhibit 10.2

 

Exhibit 10.2

as filed with

10-Q

   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

LETTER AGREEMENT

This Letter Agreement (“Letter Agreement”), dated March 23, 2010 (“Effective
Date of Letter Agreement”), is by and between Tribune Media Services, Inc.,
(“TMS”), a Delaware corporation having a place of business at 435 N. Michigan
Ave., Chicago, IL 60611, and TiVo Inc. (“TiVo”), a Delaware corporation having a
place of business at 2160 Gold Street, Alviso, California 95002.

RECITALS:

WHEREAS TMS wishes to provide, and TiVo wishes to accept, the TMS Unique IDs and
Gracenote DVD Cover Art images, as described in the documents
“on_connectors_partners_2.0.xsd Schema Specification Types, Elements and
Attributes Version 2.0” including updates, modifications and revisions thereof;
and

WHEREAS, TiVo wishes to license the Gracenote Software solely in order to access
the DVD Cover Art.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, TMS and TiVo hereby enter into this Letter
Agreement, which sets forth the parties’ understanding of the provision of
particular data and software agreed to in connection with the Tribune Media
Services License Agreement effective May 14, 2007 (“License Agreement”).

1. All capitalized terms in this Letter Agreement will have the same meaning as
set forth in the License Agreement. Except where expressly set forth otherwise
in this Letter Agreement, all terms of the License Agreement will apply and are
incorporated herein by reference. All capitalized terms not defined herein shall
have the meaning ascribed to them in the License Agreement.

2. “DVD Cover Art” means, collectively, TMS Unique IDs for Gracenote DVD Cover
Art and Gracenote DVD Cover Art images. “Gracenote Software” means the Gracenote
software development kit as provided hereunder.

3. DVD Cover Art shall be deemed “TMS Partner Data” as that term is used in the
License Agreement, and, moreover, it shall be deemed to be part of that certain
TMS Partner Data that is included in the definition of “TMS Licensed Data” in
the License Agreement.



--------------------------------------------------------------------------------

Exhibit 10.2

as filed with

10-Q

   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

4. Subject to the terms and conditions of the License Agreement and the license
restrictions set forth in Section 3 of the License Agreement, TMS hereby grants
to TiVo, during the Letter Agreement Term, [*].

5. TiVo [*]. TiVo [*]. Notwithstanding the foregoing, TiVo [*]. The Gracenote
Software may not be programmed or operated to access the Gracenote Server,
directly or indirectly, on behalf of applications other than those running on
the TiVo server where the Gracenote Software resides.

6. Pricing and Payment. [*].

7. TiVo agrees as soon as reasonably possible, which is anticipated to be by
May 1, 2010, include the following specific attribution for the DVD Cover Art in
the System Information screen: “Portions of the DVD cover art and related
content copyright © of Gracenote or its providers.”

8. The initial term (“Initial Letter Agreement Term”) of this Letter Agreement
shall commence on the Effective Date and shall continue for [*]. This Letter
Agreement shall [*] terms (each a “[*]”, and together with the [*]”), unless a
party gives written notice at least [*]. This Letter Agreement will expire upon
expiration or termination of the License Agreement. If TMS’ rights to sublicense
the DVD Cover Art and/or Gracenote Software under the agreement between
Gracenote and TMS expire or are terminated for any reason during the Letter
Agreement Term, TiVo may continue to use the DVD Cover Art and Gracenote
Software [*], per the terms of TMS’ agreement with Gracenote, provided this
Letter Agreement continues to [*]. In the event of a reasonable request from
Gracenote, TMS may request that TiVo take down a specific piece or pieces of DVD
Cover Art. In the event TMS does so, it will make best efforts promptly to
secure a suitable replacement.

9. TMS shall indemnify, defend and hold harmless TiVo and its officers,
directors, employees, representatives and agents from and against any and all
third party claims, damages, costs and expenses (including reasonable
out-of-pocket attorneys’ fees) arising out of or relating to any allegation that
the Gracenote Software, as provided by TMS or modified with TMS’ consent or at
TMS’ direction, infringes or otherwise violates any third party’s patent,
trademark, copyright, trade secret, right of publicity, or other intellectual
property or personal right; except, however, to the extent that such allegation
arises out of any edits, modifications or alterations TiVo makes to the
Gracenote Software without TMS’ written consent. If TMS believes that a claim of
infringement is likely, then TMS may modify the allegedly infringing Gracenote
Software so that a claim of infringement is no longer likely. If TMS receives
written notice of an alleged infringement, then TMS may: (i) modify the
allegedly infringing Gracenote Software so that it no longer infringes, or
(ii) if such modifications cannot be obtained using commercially reasonable
efforts and on commercially reasonable terms, terminate this Letter Agreement
upon notice to TiVo.

 

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.2

as filed with

10-Q

   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

10. TMS PROVIDES THE GRACENOTE SOFTWARE ON AN ‘AS IS’ BASIS, MAKES NO EXPRESS OR
IMPLIED WARRANTIES REGARDING THE GRACENOTE SOFTWARE, AND DISCLAIMS ALL
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.

11. TiVo does not, by virtue of this Letter Agreement or by virtue of its access
to the Gracenote Software, obtain any copyright or other proprietary right or
interest in or to the Gracenote Software except the rights specifically granted
to TiVo herein.

12. The Gracenote Software shall be considered Confidential Information for
purposes of the License Agreement.

IN WITNESS WHEREOF, the parties have executed this Letter Agreement as of the
dates shown below:

 

TiVo Inc.     Tribune Media Services, Inc. Signature:  

/s/ Dan Phillips

    Signature:  

/s/ James De Fehnel

Printed Name:  

Dan Phillips

    Printed Name:  

James D. (Jay) Fehnel

Title:  

VP, Engineering

    Title:  

Vice President of Entertainment Products

Date:  

3/22/2010

    Date:  

3/22/2010